DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on March 18, 2021 has been entered. Claims 1, 6, 11, 13, 15, 16, and 19-25 are pending.
	All of the previously made objections and rejections have been withdrawn as being obviated by Applicant’s amendments or the examiner’s amendment set forth below.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yifan Mao (Reg. No. 60,804) on March 25, 2021. 
The application has been amended as follows: 
In the claims:
6.  (Currently amended). The collection of amplification primer pairs of claim 1, [[2,]] wherein genomic loci having feature (iv) are selected in (a). 

24.  (Currently amended) The collection of amplification primer pairs of claim 1, wherein genomic loci having feature (v) are [[is]] selected in (a).

25.  (Currently amended) The collection of amplification primer pairs of claim 1, wherein genomic loci having feature (vi) are [[is]] selected in (a).


Conclusion
4.	Claims 1, 6, 11, 13, 15, 16, and 19-25 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291.  The examiner can normally be reached on 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637